—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 11, 1998, convicting him of robbery in the first degree (three counts) under Indictment No. 8812/97, upon a jury verdict, and (2) a judgment of the same court (Firetog, J.), rendered September 25, 1998, convicting him of attempted criminal possession of a weapon in the third degree, also under Indictment No. 8812/97, upon his plea of guilty, and imposing sentences. The appeals bring up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the Supreme Court properly refused to suppress the identification testimony (see, People v James, 67 NY2d 662; People v Miller, 199 AD2d 422; People v Diaz, 138 AD2d 728). Furthermore, the Supreme Court conducted a probing and tactful inquiry of a juror who *596admitted that she was asleep during the jury charge, and properly dismissed her as grossly unqualified (see, People v Rogers, 266 AD2d 481; CPL 270.35).
The defendant’s remaining contentions are without merit. Santucci, J. P., Florio, Schmidt and Adams, JJ., concur.